Approval of the Minutes
The minutes of yesterday's sitting have been distributed.
Are there any comments?
Madam President, just a brief statement. It is about the Minutes from the day before yesterday. I apologize, but so as not to trouble our colleagues, Mr Pirker and I handed in a written note at the front during the vote to the effect that our voting machines were not working during the vote on the climate conference. I reported this at the front. I was told it would be recorded but it has not been recorded. I would ask for clarification as otherwise I will not be able to sort these things out in writing but will have to rise to speak as some other colleagues have, but that takes up a lot of time.
Very well, Mr Posselt. The correction will be made.
Madam President, it is with some sadness that I rise this morning to comment on yesterday's Minutes. Yesterday I rose to refer to an inaccuracy which had seemingly occurred with my colleague, Mr Macartney, regarding an error, he claims, in translation.
Yesterday he claimed that in the original version of an amendment he had put down the words 'English beef' which had been translated in to 'British beef' . This side of the House has now seen the original transcript which was submitted by his group. It quite clearly said 'British beef' . I do not know whether Mr Macartney is a closet vegetarian and is trying to ban all British beef, but I suspect in this case he has been rumbled. Really, he should be apologizing to this House for misleading it and being economical with the truth.
Madam President, it gives me no pleasure either, to have to respond to that kind of comment. I am not a closet vegetarian but I am a bit of a linguist. I am also very careful when I sign amendments that I know what I am signing. Sessional services can confirm that the original amendment deposited by our group used the phrase 'viande anglaise' . What happened subsequently I am not responsible for, but we have confirmed it with Mr David Martin, who was in the chair at the time. Sessional services can confirm that. I hope we can put an end to this matter which is quite ridiculous.
Anyway, Mr Macartney, we are now on the adoption of the Minutes. I am speaking both to you and to Mr Miller. So we will make sure that the points made by each speaker have been correctly set down.
(The Minutes were approved)
Votes
Madam President, I should like to make a short statement concerning my report. Those who were present during the debate last night will have heard why the Commission is not prepared to accept the draft amendments relating to the Treaty of Amsterdam which have now been adopted by the Christian Democrats. I should like to state again quite clearly that my group has not given its assent to these draft amendments because the treaty has not yet been ratified and we cannot refer back to it. It is a pity that they have now been included in the report because that is what the majority wanted. But we have to go along with it. It has happened. However I should again like to stress that my group cannot accept a situation where we are referring back to something that is not yet in force.
Madam President, I heard you give some names out of people who are going to make explanations of vote, but they are not here. Can you check that all the Members whose names you read out for explanations of vote are present? Otherwise, it has to be an explanation of non-vote.
Yes, you are quite right. Mr Vanhecke is here, and has just informed us that he will make his explanation of vote in writing. Mr Lindqvist has also just informed us that it will be in writing. Mr Holm and Mr Wibe are here. Everybody is here. That's excellent! Congratulations everyone - especially since you are making your explanations of vote in writing. I think that next time you should do it orally, so that everyone will know that you are here.
It is a good thing that refugee problems are being solved worldwide and that refugees can be dispersed among several countries.
I am concerned that a common EU policy on refugees, asylum and visas may mean a tougher refugee policy and higher walls being built against the outside world.
I am extremely concerned that the requirement made in Amendment No 3 to the report - that the Member States should gradually establish a uniform and concerted procedure with regard to asylum, immigration and the crossing of Member States&#x02BC; external frontiers - will result in the European Union building even higher walls against the outside world and make it even harder for political refugees to find sanctuary with us.
I do not support the requirement that the EU should, through a process of supranationality, be responsible for the areas of asylum and immigration. I believe this is a question that it is most appropriate to settle at national level. However, I am, of course, in favour of intergovernmental cooperation within this area.
The aim of this programme - to promote the cooperation between the competent authorities in the Member States - is therefore laudable. It is also a good thing that cooperation with the central and eastern european countries is being extended.
Wheeled vehicles
The next item is the recommendation (A4-0342/97) by Mr Kittelmann, on behalf of the Committee on External Economic Relations, on the draft Council Decision with a view to accession by the European Community to the Agreement of the United Nations Economic Commission for Europe concerning the adoption of uniform technical prescriptions for wheeled vehicles, equipment and parts which can be fitted to and/or be used on wheeled vehicles and the conditions for reciprocal recognition of approvals granted on the basis of these prescriptions (Revised 1958 Agreement) (9868/97 - C4-0467/97-96/0006(AVC).
Madam President, ladies and gentlemen, the agreement has a long title but it is also a radically altered agreement that we will hopefully be adopting today. The Committee on External Economic Relations recommends that you accept the recommendation. We accepted the report as long ago as November of last year. However, in early January the Council informed us that it wished to withdraw its request for assent to enable the Commission's proposal to be revised and presented again. The plan was successful. The report that is now before us has been much improved.
What is the 1958 Agreement of the United Nations Economic Committee for Europe about? In 1958 some of the countries represented in the United Nations Economic Committee for Europe concluded an agreement on the adoption of uniform conditions for the approval of motor vehicle parts and equipment. I know that Mr Mombaur and Mr Malangré welcome this enthusiastically. To be more precise, it is about the mutual recognition between the contracting parties of type-approvals for automobiles which have been manufactured in accordance with these standards.
The Commission's proposal provides that the European Community as well as its individual Member States should now accede to this UN agreement. I am very pleased about this as it makes clear that the European Union is also acceding to international agreements to a much greater extent and is entitled to vote as a legal entity. However, for legal reasons it is the European Community and not the European Union which is to be the party to the agreement as the EU, unlike the EC, does not have an international legal personality.
The economic significance of such an agreement to the European motor industry is self-evident. Since the agreement came into being, about 100 specific provisions have been adopted, encompassing all items of equipment and parts used in motor vehicles. A revised version has been made necessary, among other things, by the completion of the European single market. It has also become clear that a set of internationally recognized legal structures is required as a result of the speed of technological advances in the motor industry and increasing international trade links.
The present proposal differs from the first one in three respects. First, the role of the members after the EC's accession to the agreement is described in detail.
Second, article 100a is being added as a further legal principle to the European Community's accession to the amended agreement.
Third, an appendix, Appendix 3, which provides the practical details of the Community's and Member States' participation in the agreement is being added to the resolution on contributions. In particular this motion makes it easier for us to give our assent today than a year ago as this appendix contains the request which we made jointly with the Committee on Economic and Monetary Affairs and Industrial Policy to the Commission, to the effect that the latter should inform Parliament in good time before the formal tabling of proposals for enacting the new arrangements.
In this way Parliament can make its wishes known at this early stage. This procedure for the provision of information has been promised by Commissioner Bangemann and confirmed in writing. Mr Bangemann keeps his promises! This promise is now a part of the formal legal document and its quality has therefore appreciated.
To enshrine the arrangements in Community law the codecision procedure must be applied, in other words Parliament has to give its assent. This guarantees our consultation rights, especially if we take into account the information procedure already mentioned.
Strengthening this agreement by means of a streamlined decision-making process and the participation of the EC as a member will significantly enhance its international significance.
Other major vehicle manufacturers will accede to the agreement sooner or later. This will further improve the sales opportunities for the European industry and the world market. We are giving our assent to an agreement which is necessary and worthwhile for Europe.
Madam President, I am grateful to the rapporteur for giving us the technical explanation behind this report. The recommendation stems from one acknowledgment: that a widely recognized body of international rules was required in the field of motor-vehicle type-approval.
We believe that if our aim is to globalize not only the market in all kinds of goods, we should encourage international work-sharing to the profit of poorer economies and ourselves. But we also want the globalization of human rights, social standards and respect for the environment. Therefore, we have an interest in keeping this process working through internationally binding legal structures in order to build up confidence, reliability and transparency in economic factors and mutual respect worldwide. That is why we support this report.
I have to say that after some initial reservations, I am persuaded by the rapporteur that Parliament's place in the scheme of things is ensured, and I am grateful for the work Mr Kittelmann has done on that. I only hope that his confidence bears fruit in the months and years to come.
Madam President, this agreement, which dates back to 1958, might seem a little out-of-date, but with the amendments made by our rapporteur and the Commission, we can certainly accept it and say that it still applies. This is also proved by the application made over this period of time: over 100 specific regulations have been applied without any major problems.
I wish to point out the importance of this revised agreement to the European motor industry and employment. In the global competition between car manufacturers, particularly between European and American manufacturers, owing to the commercial penetration of the emerging new markets, the adoption of common, uniform technical standards for cars is all the more necessary, particularly as it allows us to define the parameters for a healthy and balanced competition; we also know how much this discipline is needed in many other fields.
However, we should take into account the fact that the European Union's acceptance of the revised 1958 Agreement could lead some countries, such as Japan, Korea, China, South Africa and India, and emergent countries which will be competing in the future, which have shown an interest or even the intention of accepting the agreement, to take the final step, but to do so in the direction we want.
Finally, in this scenario, the EU's acceptance of the revised agreement is vitally important to the European motor industry, which has started a series of joint ventures in many emergent countries. Acceptance would permit a faster adoption of the entire subject, but above all would allow the European motor industry to withstand the invasion of American industry, which has not been the case other fields.
Madam President, Mr Kittelmann, imagine that you are a car manufacturer and are endeavouring to obtain approval for a new model of car. Let us also assume that in your view it is a very economical model even though it does not quite pass the elk test in some safety aspects. The EC's accession to the ECE Agreement would be like manna from heaven for you! The Committee on Industrial Policy is of the opinion that accession by the EU would substantially reduce the scope of the codecision procedure in such sensitive areas as safety and environmental legislation and that the EU would be allowing its legislative powers to be exercised by an organization whose standards are less stringent. The rapporteur for the Committee on Legal Affairs said that the Treaty of Rome provided for the highest possible level of environmental and consumer protection, whereas such standards were lacking from the ECE Agreement.
It is a bad joke to believe the EP could prevent a sub-standard car, which is on the home straight having gone through the whole process, from being approved by withholding its assent, in other words a mere yes or no, as it lacks the necessary leverage to maintain a meaningful position, in other words codecision powers. In order to take account of the reservations expressed by the committees that were asked for an opinion, the Commission has undertaken to provide the EP with advance information in confidence. I have to admit, that is a nice gesture. But why should an emergency happen in any case, particularly with regard to safety and the environment? The EC's accession obeys the logic of finding faster and better ways of penetrating world markets and forcing other countries to accede to the ECE Agreement. So why should we make the entrance fee more expensive? And I suggest that we do not go rushing in first and then hope things get better. Instead we should be calling upon the responsible authorities to reform the ECE procedure first to benefit the environment, society and safety and then we could talk about acceding to the ECE vehicle type-approval system. In that case we would certainly drop our objections, quite definitely. I just hope we do not get an elephant test sometime!
Madam President, before I start I would like to get something off my chest about the procedure in the Committee on External Economic Relations, which voted hastily on this report on 21 October. The fact that six out of the fourteen members present abstained shows their great unhappiness about the state of affairs. The report was put on the agenda one working day before the meeting, and the Members did not receive the amended agenda until the day of the meeting. The report was not available until the meeting itself. An in-depth debate, let alone a wellconsidered opinion on this report, was therefore impossible. This procedure should certainly not be repeated in the future.
All this does not detract from our appreciation of the rapporteur's work. We agree with him that, for various reasons, it is important that the EC enters the ECE agreement. Growing international trade and increased competition from the Japanese and Korean car industry means the European industry needs to be given a fair chance. By removing technical obstacles, exports from EC countries can be increased.
Worldwide participation in this agreement is extremely desirable, and the USA in particular should take part. Despite US self certification, I hope that the European Commission will continue to work for that country and others to sign up.
Now that the internal market is complete, it is all the more important that community regulation and ECE regulations are geared to each other. We would like to insist that the EC makes every effort to incorporate the approved community protection level into ECE regulation. We are pleased that the risk that entry to the ECE would lower this protection level seems to have been averted. Now that the Council has added article 100A to the legal foundation, we trust that health, security and environmental protection will continue to be guaranteed. The EC can take care of this, because it will be given an absolute majority in ECE decision-making, and after further enlargement will retain a minority veto.
We hope that entry will lead to a more balanced protection of interest. The interests of the environment, of consumers and of traffic safety, as well the interests of car manufactures in the Member States should be considered. A Community approach has the added advantage that the interests of the national car industry will not lead to unilateral lowering of the protection level.
As far as internal aspects are concerned, the position of the European Parliament is interesting. While as yet Parliament has no right of consultation with respect to manufacturing requirements and the approval of vehicles, after entry this will be replaced by the approval procedure for new ECE regulations. As far as we are concerned this means that parliamentary control has been guaranteed. Furthermore, now that we have been promised that the European Parliament will be kept completely informed by means of the modus vivendi procedure, we agree with the conclusion of the rapporteur that involvement of the European Parliament after entry to the ECE agreement has been guaranteed.
I am less convinced about the involvement of the Member States. We share the Council's criticism on the European Commission's claim to intervene at every stage of the ECE negotiations. Is it true that under the Council's decision the European Commission will act on behalf of the EC, while Member States will be able to speak in the specialist groups?
Entry into this agreement shows that the powers of the EC stretch a long way in the international arena. The rapporteur has rightly tested this against the subsidiarity principle, giving a great deal of weight to the increasing globalization of trade and investments. We agree with him that joint action by the Member States in the ECE framework has clear added value.
Madam President, the Commission first wishes to congratulate the rapporteur, Mr Kittelmann, on the excellent report on this proposed decision. The report provides a detailed analysis of the content and internal procedure to be followed, from the time the European Community becomes a contracting party to this agreement.
From a political and economic point of view, I would simply like to point out the growing importance of the development in international harmonization, not only with regard to industry but also from the consumers' point of view. I think that, from this point of view, those who have expressed concern in this House will find this instrument provides a further guarantee, because I think that multilateral harmonization alone can provide a further guarantee in a global market.
The point the Commission wishes to make, but which has already been presented in detail by the rapporteur, Mr Kittelmann, relates to the procedure, and is a point that has raised doubts in this House. To be more precise, the Commission wishes to confirm that, before voting in favour of the adoption of a draft regulation or a draft amendment, the Community should ask the European Parliament for its favourable opinion in the event of new regulations or in the event of existing regulations that are adapted to technical progress, and submit draft amendments to the European Parliament in good time for the current procedure to be adopted at committee level.
The Commission will also inform the European Parliament of all the stages in the procedure, particularly with regard to drawing up the work programme and the progress in work done. In the sensitive sectors, such as that of polluting agents and noise emissions, the Council and the Commission have agreed, in the context of a declaration set out in the Council documents, that the adoption of measures in these sectors should take place, at Community level, in accordance with the provisions of articles 100a and 189b and that the procedure for the adoption of an amendment to a regulation will only take place after completing that process.
In this sense, the Commission has agreed to ensure that the European Parliament is involved in all stages of the procedure and in the provision of full and correct information. All participants should make their contribution so that this procedure can be carried out effectively.
From this point of view, in the clear legal transition from joint decisions to other forms of cooperation, as required by this type of treaty, I think the Commission has paid attention to the involvement of the European Parliament, particularly with regard to the sensitive issues which, in my own sphere, relate to consumers' rights, pollution and noise.
The debate is closed.
We shall now proceed to the vote on the recommendation by Mr Kittelmann.
(Parliament adopted the decision)
Like Peter Kittelmann, I think that we should sign this agreement.
The function of these agreements is to ensure fair competition in a market that is becoming more and more internationalized. To do that, we must ensure that commitments made by third countries are respected. I could not accept - and the industry could not stand - unilateral implementation by the European Union of the various agreements that have been signed.
The creation of the WTO, in 1994, will only have been worthwhile if it is able to ensure that the rules enacted are implemented. In order to do so effectively, it now appears necessary to reinforce the legal instruments. There are many examples proving unfair competition by some of our partners.
These irregularities, Europe's reactions to which often seem timid, have had serious consequences in every industrial sector. Everyone can think of examples. The European Union can sign any number of agreements, but must remain vigilant as to their actual implementation by all. Europe must fulfil its commitments. However, it would be prejudicial to anticipate their implementation and put them into practice before our competitors.
Cinema and audiovisual productions
The next item is the joint debate on the following six oral questions:
B4-0902/97, by Mrs Guinebertière, on behalf of the Group Union for Europe, on the Guarantee Fund to encourage cinema and audiovisual productions; -B4-0903/97, by Mr Monfils and Mrs Ryynanen, on behalf of the Group of the European Liberal, Democratic and Reformist Party, on the Guarantee Fund to encourage cinema and audiovisual productions; -B4-0904/97, by Mrs Pailler, on behalf of the Confederal Group of the European United Left - Nordic Green Left, on the Guarantee Fund to encourage cinema and audiovisual productions; -B4-0905/97, by Mrs Leperre-Verrier, on behalf of the Group of the European Radical Alliance, on the Guarantee Fund to encourage cinema and audiovisual productions; -B4-0906/97, by Mr Ripa di Meana, on behalf of the Green Group in the European Parliament, on the Guarantee Fund to encourage cinema and audiovisual productions; -B4-0907/97, by Mrs Pack, Mr Pex and Mr Perry, on behalf of the Group of the European People's Party, on the Guarantee Fund to encourage cinema and audiovisual productions.
Madam President, Madam Commissioner, you will recall that on 22 October 1996, the European Parliament decided in favour of the creation of a guarantee fund to encourage cinema and audiovisual productions. This financial instrument was intended to encourage the banks and financial institutions which provide financing in the sector to increase their activities to promote cinema production, in particular by providing a partial guarantee for loans offered to producers.
Under the Irish Presidency, the Council meeting of 16 December did not accept the proposal, but adopted the idea of a 5-year experimental phase, basing its credibility on a study provided by the EIF, which provided guarantees with regard to the management of the fund. Under the Luxembourg Presidency, the Council of Ministers for Cultural Affairs is due to reconsider a compromise proposal.
As Parliament's rapporteur on this subject, I have been able to gauge the expectations of professionals, both in the audiovisual industry and in the financial sector. The catalyst effect of the guarantee fund would not only make it possible to develop more productions, it would also make it possible to produce catalogues, the consumption of which is increasing because of the development of the market for new services.
All the data that we analyze in this field highlights two situations. The first is that the development of numerous channels and the use of digital image transmission are continually increasing, and more in Europe than elsewhere, according to forecasts for 1995/2005. The growth of the overall income of the sector is estimated at an average of over 69 %. And films form an integral part of an industrial sector that is expanding daily, in particular with regard to training, education, information, trade, etc. The growth in the consumption of these productions is therefore extremely high.
The second situation is the financial deficit with regard to audiovisual cultural exchanges between the European Union and the United States, which now amounts to 6 billion dollars to the detriment of the European Union, and unfortunately, represents 250, 000 jobs. At the time of the Luxembourg Employment Summit, at a time when every Member State is ashamed of its unemployment level, we politicians, in a position of responsibility, must do everything we can to give the sector the means to let those new jobs, which are often high-tech, come into existence. I am sure that the Commission, like the European Parliament, is very receptive to this argument, and aware of this potential source of jobs.
I am therefore asking the Commission to help us to confront the Council, as I believe that together we can go quite a long way; the instrument would complement the tools of European audiovisual policy which, together with the Television without Frontiers Directive and the Media programme, have already enabled the profession to become more structured, and can be measured against the continual increase in demand for cinema productions. I should therefore like to thank the Commission for any support it can give us with regard to this matter.
Madam President, as Mrs Guinebertière said, the guarantee fund is nothing new to the European Parliament; its creation was indeed proposed more than a year ago, and the system is both simple and inexpensive, yet extremely useful to the development of audiovisual production. So much is said about the link between culture and economics, that now is the time to show that actions speak louder than words.
Cultural industries create jobs, which was proved long ago, so it is sensible to encourage the private sector to invest in them. But, as every audiovisual product is a prototype, the public authorities must accept responsibility for their share of the risk in subsidizing the cinema. The cinema is not only a source of jobs it is also the artistic expression of our similarities and differences and is a powerful lever of cultural policy.
Increasing the subsidies given to the cinema means enabling European people to see, in the cinema or on the television, a reflection of their own identity, instead of being continually alienated by a foreign culture. For all these reasons, the guarantee fund seems to me to be a particularly appropriate additional tool for the development of European cinema production.
Madam President, in Amsterdam, the Member States did not want culture to gain importance, and many Members of the House consider article 128 to be very inadequate. The Culture Ministers now have an opportunity, in part, to correct that mistake, by finally giving the go-ahead for the creation of the guarantee fund.
Madam President, in 1988 the European Union's deficit on cultural trade in cinema, television and video productions with the United States amounted to $ 2.1 billion. By 1995, that deficit had more than tripled, to $ 6.8 billion. Indeed, the high growth in the audiovisual sector in Europe, with the creation of new channels, is mainly benefitting the United States. The percentage of American films shown in European cinemas is still increasing and has reached 80 %. These figures clearly show that the United States has taken the measure of the issues at stake in the cinema and the audiovisual industry, which are commercial and political issues.
The European Union needs to fight against American domination in order, on the one hand, to stop the influx of American productions, and on the other, to defend and develop its own cinema and television productions. This is a real issue of civilization. By mobilizing professionals from the cultural world, and relaying their words in this House, we managed to impose the acceptance of the cultural exception principle, in the GATT negotiations, which recognizes the fact that cultural works are not commodities. It is even more necessary for this principle to be defended today. It must be defended during the present negotiations on the multilateral agreement on investments, within the framework of the OECD, from which the cinema, television and intellectual property should be excluded, but also by introducing and promoting suitable, effective, legal and financial instruments.
The guarantee fund, which would complement the Media programme, despite its mandatory limits and financial inadequacies, would effectively help to encourage the production and distribution of cultural productions originating in the Member States. On 22 October 1996, the European Parliament adopted the Commission's proposal and reinforced it with numerous amendments. I consider it unfortunate that the Council has not yet reached an agreement, because of the opposition of some Member States.
The main aim of this debate and the resolution tabled by my group is to suggest to the Council of Culture Ministers that its meeting on 24 November should end in an agreement. If the recent proposals of the European Federation of Audiovisual Film Makers are taken into consideration, it may be possible unlock the situation. By adopting the guarantee fund, the Council would show its determination to protect the cultures of European countries and to stand up to the economic and cultural domination of the United States.
Madam President, in a few days' time, the Culture Council will decide whether to create a guarantee fund to promote audiovisual production.
This question is not entirely new, as the Council has blocked this decision, which is however fundamental, since 1996. We are now starting to hope that the Council will finally let actions speak louder than words. Let me explain.
Now that, for the first time, the Member States of the European Union are going to meet to define a common strategy with regard to employment, we should remember that the audiovisual market is expanding rapidly. It represents a potential source of two million jobs. Furthermore, it is a high-tech sector, at the centre of very important technological changes: the change-over to the digital system, the 16/9th, necessitate the development of a dynamic programme industry, if we do not want yet again to trail behind the United States and to put our cultural identity in danger.
In this respect, we can see that the Americans, whose cultural invasion we rightly dread, have developed an audiovisual industry which in export terms, is larger than their car and pharmaceutical industries put together. We can but dream of a similar situation in Europe.
The guarantee fund would act as a booster, and would stimulate investment in this sector, where the risks are high, but without however - and this should be emphasized - placing a long-term burden on the European Union's budget.
It is even more discouraging to see the guarantee fund blocked, because the reduction in the budgetary envelope of Media II was to have been compensated by its creation. Yet again, it is the European audiovisual industry, which will be the loser, and it is even possible to say today that it has once again been sacrificed to the Council's unanimity rule.
Madam President, one request and two questions. We are asking for a guarantee that the fund will not privilege mass production but will favour, in particular, joint production for producers in countries with a small linguistic area, thereby disseminating it to citizens of the European Union.
We have two questions for the Commission. Is it familiar with the text of the commitment assumed by the Luxembourgian Presidency and, if so, what is its position in that connection? Finally, do you think the Culture Council of 24 November could finally reach an agreement on the establishment of the fund?
Madam President, while writing my speech for today's debate, I reread Mrs Guinebertière's remarkable report, written almost a year ago today, together with a lecture by Commissioner Ortega, recently given in Munich.
When thinking about this problem, one cannot help being struck by a number of figures, which indicate the scale of the problem. Several speakers have mentioned them. We, in Europe, have the luck to have an audiovisual market which is expanding more quickly than anywhere else in the world, and its prospects for expansion will double over the next ten years. However, although we are busy creating a large single market, and four of the ten largest multinational communications companies in the world are European, for the time being, the European companies' share of their own market does not even amount to one third of the total income of the audiovisual sector. This means that foreign companies are earning two thirds of the income in our own market.
With regard to employment, the situation is unfortunately more serious that Mrs Guinebertière said, because she only mentioned the annual impact of the commercial deficit. If we compare employment in the United States for the whole of the audiovisual sector, which amounts to over 2.6 million workers, and in the European Community, where it only reaches 1.8 million, we have a shortfall of nearly one million jobs in the cultural sector.
That is why I think the appeal we are making today to the Council has very great significance. I am not amongst those who believe, like the previous speaker, that the cultural exception is the be-all and end-all. I have also been pleased to see several non-French speakers take the floor, because I do not want culture to be assimilated with the French language. I am not one of those people who think that a system of quotas and productions, replacing some American productions with European productions, is the be-all and end-all.
I believe that the future of the European audiovisual industry lies in quality, because that represents investment and investment must be stimulated. The guarantee fund mechanism is an extraordinarily simple and effective mechanism. A modest basic grant, a system of loans or security under market conditions - which is certainly not a convoluted bureaucratic mechanism - can have a significant leverage effect.
The guarantee fund which professionals in the industry want has been proposed by the European Commission and is supported by the European Parliament, following Mrs Guinebertière's lead. Nothing remains but for the Council, or within the Council, one Member State in particular, to reach a decision. Could that Member State, the champion of liberalism, listen to those in favour of the development of Europe today, and say "yes' on 24 November?
Madam President, ladies and gentlemen, I used to be the rapporteur for the Green Paper on support for the audio-visual production industry in Europe and that was a long time ago. We set to work on three major instruments which were to provide this support, the Television Directive which has since been abandoned, the Media II programme which is going well and the European guarantee fund with which we are unable to make any progress as it has been blocked by the Council.
But this would be an essential requirement for achieving competitiveness and marketability to take on foreign competition. We can no longer accept the promotion of small but beautifully formed arts productions, most of which are never seen in any cinema or broadcast on any television channel.
In Germany only every second cinema film reaches a cinema in any case. They do not even make it to small arts cinemas. This is the disadvantage of flawed promotion and it is therefore extremely regrettable that as far as I am aware it is actually Germany that is doing the blocking in the Council.
I very much hope that we can make use of the technical knowledge of film-makers, producers, bankers, media institutes and last but not least the film foundations and reach a different decision than previously. Only in this way will it be possible to exploit the opportunities which have been described here and promote great cinema, mainly in the form of coproductions, of course, which is now the norm in any case. We shall only have film in coproduction with television, if it is to be competitive. It is a major growth market. In the USA it is usual to provide venture capital, but unfortunately not in Europe. We wanted to use this guarantee fund to make up for this deficiency and if we want fine words to become reality it will depend on this guarantee fund also becoming reality. I hope the Commission will be able to exert sufficient pressure to achieve this goal.
Madam President, ladies and gentlemen, I think we really have to get down to brass tacks here. In fact, what it is all about is the development of an industry which is of great significance for the future and constitutes in its variety and diversity what distinguishes the European Union from the other large blocks that exist in the world: its diversity, its variety and its creativity. It is therefore important that the Guarantee Fund should take account of the minority languages and small-scale productions.
Small productions, Mrs Junker, do not necessarily have to be an unmarketable investment. That is an issue which has to be addressed at the same time. Of course we need coproduction, of course we need promotion and of course we need the guarantee fund, because that is the instrument which is potentially viable and effective now, while many other decisions have fallen by the wayside. In my opinion we also have to address the Member States like Germany which are keeping their feet on the brakes in this respect. It is not right for a country to maintain that it leads the way in European development and then put a block on all the major portfolios. Employment policy, audiovisual policy, the list is endless. This has to be tackled.
Madam President, like Mr Deprez, I too have reread the report written by Mrs Guinebertière last year, and I should like to quote from it, because I could not express it better myself. "There must be an alternative to a purely American view of the world.'
I am in complete agreement with this way of describing the problem and support all the requests which have been made by various speakers, to unlock the guarantee fund project, but if you do not mind, I should like to speak in terms of general policy, because it is too often forgotten that the cultural sector is perhaps the most privileged area in which political opinions can be expressed.
We are in the habit of saying to ourselves that, as far as the past is concerned, our European project is based on a common history and traditions. That is true. As far as the present is concerned, it is true that it is based on a foundation of common values forged by our history, but as far as the future is concerned, it has to be said that literary, cinema, artistic and audiovisual creation will surely be our most important tools for the exploration of that future horizon, which we call "European humanism' .
I believe that the problem is much more extensive, and is perhaps related to the crisis in the values of universalism, which are progressively becoming corrupted. For I do not believe that democracy can be reduced to a vague ideology of human rights. I do not believe that political liberalism is simply materialism without principles. I do not believe that international exchanges can be reduced to globalization which has no respect for people, and I do not believe that universalism can be reduced to uniformity. The loss of a sense of values in universalism is the direct cause of the increase in what must be called - for lack of a better word - ' identity-ism' , ethnicism, tribalism and the most medieval of religiosity.
When we have surrendered completely to an international wave of pseudo-culture, supported by unprecedented financial capabilities, reproduced by communications tools which have become imperative, and sapped by its own success, when, finally, the most extreme form of liberalism has given us the freedom to choose between Pepsi and Coca-Cola, we must not be surprised to see millions of human beings seek a different future by violently affirming their own identities.
Mrs Ainardi mentioned issues of civilization. I do believe in the main, that in order to defend European individuality and diversity, the fight we must fight is the modern equivalent of civilization's struggle against barbarity.
I have received seven motions for resolutions pursuant to Rule 40(5).
Madam President, I will not go down the road of religiosity followed by the last speaker. I would simply say to Mrs Guinebertière, on my part also - coming from the Anglo-Saxon world and declaring my interest as someone who has worked in the audiovisual sector now for 35 years - ' stick it out, Mrs Guinebertière' . You must never, never give up on this one.
I want to say why. It is not because I believe this proposal is without dangers and difficulties. The reluctance some countries have expressed in Council - and certainly my country is one of them - lie in the fact that there is a fear of waste. There is a fear that a self-regarding circle of cultural elites would appropriate this money and make films which no-one would see. I reject that entirely. I think that if you have a guarantee fund effectively put together it should be a partnership between the private and the public sector, it should be on the basis of loans, not gifts, and it should be on the basis of a process whereby it can be audited and accounted for over a five-year period. Let us see after that whether it works or not.
In my opinion it will work and I say that on the basis of my own experience of the television and film industry. Many small films, and not so much in the English-speaking world but certainly in the smaller countries of Europe, simply do not get off the ground in spite of the immense cultural impact they would have because of the difficulty of financing. They cannot attract the investment that is needed. Banks, with a long history behind them of reluctance and scepticism in this field, simply will not go with this type of investment. The only way they can be encouraged is if they themselves have some sort of secondary guarantee. The whole purpose of the guarantee fund was intended to do that.
Any of us who have a passion for quality in this field ought to accept that with the enormous proliferation of television in the future the staple diet there ought to be the secondary market for films which will be made in increasing numbers. Otherwise you will have trash television seeping back like the backflow in a sewage system to affect the cinema industry as well.
I would like to hear from the Commission if it is with us emphatically express the view that Parliament has expressed and the Committee on Culture has expressed in this matter, not just over the past months, but over years, whatever the temporary blockage in the Council may be.
Madam President, as Parliament knows, throughout this period, the Commission has played a part in the process which followed the proposal. A budget of ECU 90 million was initially allocated to the guarantee fund referred to in the proposal. Then, the proposal met with the strongest possible resistance from the other Community institution. To such an extent that the compromise proposed by the Irish Presidency, amounting to ECU 60 million, did not even have a chance to be unanimously approved.
To answer Mr Ripa Di Meana's question, the Luxembourg Presidency has now proposed ECU 30 million as another compromise, which is in fact, the lowest common denominator and, according to the Commission, at least has the merit of coherence, inasmuch as this quite large reduction in the total allocation, is the result of the limitation of the action to the cinema industry, and to small and medium budget productions. That is, in fact, the incentive we wish to provide, as it is in fact small and medium budget productions or coproductions which do not have access to private market loans, except at a very high cost.
Furthermore, as Parliament knows, the European Investment Bank cannot finance such small and medium budget productions, as the minimum size of the loans it provides is ECU 25 million. That is therefore something completely different.
Having said that, the Commission agrees with Parliament's concern, not only with regard to the cultural aspect and the importance of the diversification of cultures, but also with regard to employment. Furthermore, it may not be a coincidence, and it may be fortunate, that we are discussing this report at a time when a big summit meeting is in fact taking place in Luxembourg on employment. Amongst all the information which has been provided here by other speakers, there is one fact I should like to emphasize. During the 1990s, the American audiovisual sector has generated more jobs than the car, hotel and pharmaceutical industries put together.
For the above reasons, together with all the other very interesting information that Members of Parliament have provided, the Commission is therefore going to exert as much pressure as possible at the Council meeting next Monday, so that the common minimum can finally be approved.
Mr Elchlepp has a question for the Commission.
Madam President, I wanted to ask the Commissioner another question. If the improved quality of the European film market is supposed to win back market share for the Europeans - and we have heard about the order of magnitude involved today - will ECU 20 million bring about a reversal of the trend? How would you assess the situation? From a financial point of view, does the order of magnitude involved not make this a token gesture? What can you actually do with 30 million to bring about the reversal of the trend in film production? Can you tell me what your experience is in this regard, your assessment of the situation?
I understand Mr Elchlepp's concern. The Commission's initial proposal was indeed ECU 90 million. Nevertheless, we are now in a situation in which, with ECU 30 million, that is, with the scope restricted to small and medium budget productions, in the Commission's opinion we can take the opportunity of giving it some value as a lever, the value of at least starting the procedure.
In that respect, the question is whether or not half a loaf is better than no bread, and in some ways, you might think that it is not worth it. The Commission, on the other hand, considers that even if the budget is small, the fact that it exists is important, because it will open the door to the procedure and will at least provide some leverage for, let us hope, a more adequate initiative in the future in the field of audiovisual production.
We note the enthusiastic support of the Commission and Mrs Bonino, and thank her for it.
The joint debate is closed.
We shall now proceed to the vote and I put to the vote a joint motion for a resolution on behalf of seven political groups.
(Parliament adopted the resolution)
Antarctic fisheries
The next item is the report (A4-0315/97) by Ms McKenna, on behalf of the Committee on Fisheries, on the proposal for a Council Regulation laying down certain conservation and control measures applicable to fishing activities in the Antarctic and replacing Regulation (EC) No 2113/96 of 25 October 1996 (COM(97)0213 - C4-0285/97-97/0135(CNS)).
Madam President, the Commission for the Conservation of Antarctic Marine Living Resources (CCAMLR) is the management body responsible for fisheries in the Antarctic Ocean, excluding marine mammals. The Commission, which includes seven Member States of the European Union, met on 21 October and continued its work until 2 November in Hobart, Australia. The decisions taken at that meeting form the basis of for the present Commission proposal. The measures are generally applicable within the scope of the CCAMLR and have been the object of several amendments including, in particular, quota changes to existing and new fisheries.
Several other relatively minor changes were made, such as to the internal EU procedure for authorizing a fishery, increased observer coverage, restrictions on the method of disposal of plastic wastes from fishing vessels and to the technical description of required longline fishing equipment to avoid seabird bycatch.
Many of the decisions taken during the course of the meeting relate to the opening of nine new fisheries and mainlyinvolve the toothfish. The Commission for the Conservation of Antarctic Marine Living Resources is proud of its conservation ethics and its support for a precautionary approach, and provides for a procedure to be completed prior to issuing the authorization for a new fishery. Only after the CCAMLR has given its approval and the total allowable catches (TACs) have been adopted is it possible for the fishery to open.
During the year, however, the simultaneous opening of many fisheries was proposed in different regions close to the Antarctic continent. In view of the considerable amount of illegal fishing and its gradual increase, several members of the CCAMLR recommended adopting an attitude of greater precaution when examining applications. During the course of the year, the Scientific Committee recommended the adoption of significant TACs for these new fisheries, for volumes of 1, 980 or 2, 000 tonnes depending on the regions.
A further significant amendment related to the tooth fish TAC around the Heard and McDonald islands, which has increased to 12 times the amount, from 297 to 3, 800 tonnes. With regard to the fixing of TACs, the approach adopted by the CCAMLR in 1996 does not seem to be inspired by principles of precaution, in our opinion. It would appear that the organization is now subject to increasing pressures to authorize fishing before making rigorous scientific analyses and implementing adequate control measures.
Illegal fishing is without doubt the main problem faced by the CCAMLR. It is a serious threat both to the fish stocks, currently and in particular the toothfish, and to the credibility of the Committee. Illegal fishing takes various forms: fishing vessels authorized to fish, but committing violations; fishing vessels flying the flag of a member country of the CCAMLR conducting their business with no fishing licence, thus committing a serious violation; and, finally, fishing vessels flying the flag of non-member countries of the CCAMLR fishing without any restrictions.
The European Union is interested both in the actions of vessels of its Member States and in those of vessels flying the flag of other countries, but owned by EU companies. The situation is so serious that, according to reliable estimates, the total illegal catches equal or even exceed the permitted catches. Since in the rest of the world the stocks are the object of ever greater impoverishment and the fishing capacity is constantly increasing, it is quite likely that an ever increasing part of the fishing effort is concentrated on the Antarctic Ocean. The situation is further exacerbated by the high price offered for the toothfish.
For many years, the CCAMLR was able to put its principles into practice. However, to resolve the current crisis in the fishing sector recorded in other regions, characterized by depleted stocks, the CCAMLR will need a spirit of cooperation and determination, as the situation makes the adoption of far harder decisions than those approved during the 1996 meeting inevitable in the near future.
Madam President, I would like to thank my old friend Mr Ripa di Meana for his presentation this morning. It raises an interesting point about parliamentary procedure. The rapporteur is meant to represent the committee responsible for the report and here we have Mr Ripa di Meana representing a rapporteur who has not asked the committee itself to find a substitute. It is wrong for a political group to present a report on behalf of a committee when it should be another representative of the committee itself. Could this rule be clarified at some point by the presidency?
Mr Provan, I think that there have been many precedents. We can, of course, in future, consider how things should be done formally. And if the procedure has not been observed, we can take steps to ensure that it is observed in future. Having said that, I am sure you know that there have been many precedents, particularly with regard to reports submitted on Friday mornings, which cause problems when the rapporteur has other commitments.
Madam President, I am very sorry that Ms McKenna is not here today because I would have liked to have congratulated her personally on her very clear report on conservation and control measures for fishing in the Antarctic and the role played by the Commission for the conservation of Atlantic marine living resources.
She highlights this body's role in managing fish stocks in the Antarctic and setting itself an ecological mandate. She also underlines the problems of enforcement of its regulations in these very remote waters, with few resources for monitoring or policing.
The changes proposed by the CCAMLR include increased quotas of a number of species in different locations and new fisheries in a number of locations, most particularly for Patagonian toothfish in a number of places and a near doubling for krill in the southeast Indian Ocean. The UK is to benefit from increased squid quota around South Georgia.
These very large increases in total allowable catches raise questions as to how far CCAMLR has just responded to requests from fishing nations for increased quotas and how far it has observed its own criteria for rigorous scientific analysis and control measures before opening up new fisheries.
European Union-owned vessels are involved, sailing both under their own flags and under the flags of third countries. As fish stocks closer to Europe are depleted, Community fishermen are increasingly looking further afield for new fishing areas, like the Antarctic, to exploit. High prices for toothfish encourage still further this trend to fish in areas where controls are difficult. Some countries are more prepared to cooperate with CCAMLR than others as far as surveillance and monitoring are concerned.
The Party of European Socialists welcomes and supports the amendments from the committee which underline the need for an ecological basis for fish stock management in the Antarctic Sea and for all nations fishing in the area to take responsibility for control of their vessels and their catches.
Madam President, the fishing that goes on in a continent that feels so far away from where we are is unfortunately a good example of how easily we can forget the ecological effects of fishing.
Ms McKenna's report describes the dangers to marine birds from fishing tackle. Species are being threatened partly as a result of being trapped in fishing nets. There are detailed codes of practice for trawlers to protect the welfare of marine birds, but whether or not these rules are being observed is another thing. There is no legal enforcement in the region. There are scientific reports on the situation but they very likely cannot be used in law against vessels which have violated the rules. Methods of countering illegal fishing seem just as ineffective.
With general reference to the fisheries agreements, the means whereby the Council and the Commission have again reviewed the agreements are not acceptable. The Council gives its support for, and the Commission implements, using its influence, economic decisions without lending an ear to any other budgetary authority. The Committee on Budgets and the European Parliament have often opposed this kind of approach. Negotiations to review the procedures should commence right away so that the European Parliament can be properly heard.
Could I go on to say that while the EU spends hundreds of millions a year on different fisheries agreements, though just a few southern Member States make use of them, I think it is legitimate to wonder why there is such a high cost-gain ratio relating to fishing opportunities achieved and the cost of economic assistance to be paid out of Community funds.
Madam President, earlier this year in February I was privileged enough to go to New Zealand to look at some of the fisheries management that takes place very successfully down there.
While I was there I was introduced indirectly to the Patagonian toothfish in that, at that time on South Island, there was a landing worth several million New Zealand dollars, which was the most valuable catch ever landed in those islands. It was being sold at something like ECU 2, 000 per tonne. It was part of a process that has started over the last year of a large influx of major fishing fleets into the southern and the Antarctic area particularly targeting this species, which has become a fashionable food in the Far East, Japan in particular. This is a species that has a very long life cycle and whose resources, once they have been depleted, will not recover, if at all, for many years.
The result is the destruction of another species in Antarctica and its waters, which has a very fragile environment and, ironically, where the world has decided to preserve the resources on land but has yet to make similar decisions in its oceans.
CCAMLR is an organization with an excellent remit in all sorts of ways, particularly environmentally. However, as speakers have already said, there are huge difficulties in that area. Firstly, it is a very large area of sea and ocean. The CCAMLR effectively has no real power outside the EEZs of these scattered islands, many of which are under the sovereignty of European Union nations. There are few controls even inside. It is very difficult for South Africa, France, Britain or other nations to control fisheries within their own EEZs. There is also the recurring difficulty on the oceans of the world of flags of convenience - vessels that are fishing very much for their own convenience and their own economic gain under the flag of some nation that has little control in terms of the fishing that takes place.
I believe there are a number of solutions which can start to be applied here. It is not going to be easy but there are some that could be taken now. Firstly, we need to ensure that CCAMLR increases its powers of enforcement and observation. Although the NAFO organization in the North Atlantic is far from perfect, at least it has powers outside EEZs: powers of observation, enforcement and inspection that could be used similarly in the Southern Ocean. It should also insist that we have observers on all these vessels to ensure that TACs are observed. In fact, we need to move not just from TACs but to quotas so that we do not have the classic race-to-fish problem that we have here in our own waters. There needs to be satellite control. There needs to be tough action again on these flags of convenience.
I should like to ask the Commissioner, as many of the signatories of CCAMLR, together with the EU itself, are European nations, whether we could take a radical stance here to ensure that not only is the land-mass of Antarctica protected but that we take very tough measures to protect the Southern Ocean in terms of its own marine environment. Only in this way will we save not just the Patagonian toothfish but whatever other species becomes the next fashion at the dinner tables of Tokyo and North America - and even Brussels as well.
This is a very serious question. I thank the rapporteur for an excellent report and I would ask the Commissioner to ensure her own officials at future meetings of CCAMLR have this as a very high priority.
Madam President, first allow me to say a few words to Mr Ripa di Meana who has told us that he takes a very environmentally-sound position in response to this type of question. I was therefore rather disappointed when he approached this report from a purely statistical point of view and only talked about quotas. I believe this report deals with an extremely emotive subject because we simply must not forget that both the Arctic and the Antarctic, just like the rain forests to which Mr Kreissl-Dörfler is constantly referring, are fundamental elements for maintaining the overall ecological balance on this planet.
Thank God the Commission has slowly begun, to a certain extent, to regulate fishing in the Arctic from an environmental starting point in order to conserve living marine resources.
For one thing we should not forget that the further north and south we go from the equator, the slower is nature's ability to regenerate. Anyone who has been in the Arctic or Antarctic and seen the way dead fish and other dead animals can lie around for years before they rot away, anyone who has seen vehicle tracks there or an oil drum lying around and how many years, how many decades they remain there, will know that we are discussing a highly emotive issue, an issue which we cannot simply sweep under the carpet.
The themes addressed here, in particular illegal fishing, are of vital concern to us. We must make an all-out effort right from the start to put a stop to this even though we know it is very difficult. For this reason I am actually delighted that the report and the Commission's proposals are going at a relatively tough pace. I would hope that these words will be followed by actual deeds.
Madam President, ladies and gentlemen, I believe that the current debate, on which I would like to raise a few points, deserves to be updated a little. The report in question refers to the measures adopted in 1996; as recalled, a further meeting has since been held, as the CCAMLR procedure is reviewed every year and it is therefore of interest not only to report the conclusions of the meeting held in 1996, but perhaps to update MEPs on the decisions taken in 1997, which seem to me to be positive with regard to the concerns expressed here.
I will go through the points in order. With regard to illegal fishing, for the first time this year the CCAMLR accepted a proposal made by the Commission relating to vessels of non-contracting countries, consisting of the obligation for vessels engaged in fishing in the region to be subjected to inspection in the ports of the contracting parties of the CCAMLR, if they were trying to unload their catches. This is one of the possible measures, also to establish the amount of illegal fishing of which we obviously have no basic proof. This new compulsory measure can therefore serve not only as a deterrent but also to help us assess the extent of illegal fishing, which we all recognize exists.
If the vessels are not able to prove that their catches have not come from the CCAMLR region, they will be prohibited from unloading and transferring their catches in all the ports of the contracting parties.
A Commission proposal on satellite monitoring has also been accepted as a CCAMLR resolution. This may present a technical problem, but it has been accepted with a resolution as a Commission proposal.
In addition, two more Commission proposals on procedural initiatives already adopted by the NAFO have been accepted, as Mr Teverson recalled, particularly with regard to the plan for observers and the plan for inspectors on board. One problem remains, however: the number of inspectors is very small, owing to meteorological reasons as well as various kinds of technical reasons, but a possible plan for observers and inspectors has been introduced and exists in the CCAMLR. It is now a question of encouraging the contracting parties to implement this plan that has now become possible.
With regard to one point raised by Mr Ripa di Meana, the Commission would like to point out that the measures adopted by the CCAMLR at the meeting this year comply fully and totally with the opinion held by the Scientific Committee. This has been a major problem we have all faced before the Commission meeting but, at all events, the opinions of the Scientific Committees have been fully taken into consideration and reflect, better than we hoped, the precautionary approach supported by the Community which was only partially implemented at the meeting last year.
For all these reasons, we believe that, certainly in the fisheries as we know them, the best is always possible and even to be hoped for. The Commission has to confirm that the last meeting held by the CCAMLR presented positive aspects for countries with a great interest in fishing in that region which obviously had a more resistant attitude.
Thank you for your speech, Mrs Bonino.
The debate is closed.
We shall now proceed to the vote.
(Parliament adopted the legislative resolution)
Fishing off Guinea-Bissau, Ivory Coast, Equatorial Guinea and Cape Verde
The next item is the joint debate on the following reports:
A4-0300/97 by Mr Imaz San Miguel, on behalf of the Committee on Fisheries, on the proposal for a Council Regulation on the conclusion of the Protocol establishing the fishing possibilities and the financial compensation provided for in the Agreement between the European Community and the Government of the Republic of Guinea-Bissau on fishing off the coast of Guinea-Bissau for the period 16 June 1997 to 15 June 2001 (COM(97)0395 - C4-0448/97-97/0205(CNS)); -A4-0365/97 by Mr Medina Ortega, on behalf of the Committee on Fisheries, on the proposal for a Council Regulation on the conclusion of the Protocol establishing the fishing rights and financial contribution provided for in the Agreement between the European Economic Community and the Republic of Ivory Coast on fishing off the coast of Ivory Coast for the period 1 July 1997 to 30 June 2000 (COM(97)0520 - C4-0565/97-97/0269(CNS)); -A4-0364/97 by Mr Kindermann, on behalf of the Committee on Fisheries, on the proposal for a Council Regulation on the conclusion of the Protocol establishing, for the period 1 July 1997 to 30 June 2000, the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Equatorial Guinea on fishing off the coast of Equatorial Guinea (COM(97)0522 - C4-0567/97-97/0268(CNS)); -A4-0363/97 by Mr Novo, on behalf of the Committee on Fisheries, on the proposal for a Council Regulation on the conclusion of the Protocol defining, for the period 6 September 1997 to 5 September 2000, the fishing rights and financial compensation provided for by the Agreement between the European Economic Community and the Republic of Cape Verde on fishing off the coast of Cape Verde (COM(97)0521 - C4-0566/97-97/0270(CNS)).
Mr President, I shall be referring to the report on the agreement between the European Union and Guinea Bissau for the period June 1997 to June 2000.
I should like begin with an appraisal of that agreement. This is a positive agreement, which is in line with the philosophy of the Union's fisheries agreements. There is a shortfall of fish in the Community market, and fisheries agreements therefore help to balance supply and demand. Furthermore, they provide the Community fleet - whose capacity is greater than the stocks available in Community waters - with fishing opportunities. In this sense, they provide the Community fleet with economic alternatives and thereby contribute considerably to maintaining direct and indirect jobs - something which is important when an Employment Summit is being held in Luxembourg, and when we are all endeavouring to gear Community policies to job creation. And they also provide local and regional communities which have genuine difficulties diversifying their economic fabric with an economic alternative, thereby ensuring their survival.
And fisheries agreements achieve all this at a relatively low cost to Community coffers, when compared with allocations from the Community budget to other areas of economic activity. It should not be forgotten, moreover, that these agreements frequently contribute to development cooperation operations in the local communities in which fisheries resources are exploited. And they do so, of course, in keeping with an approach to exploitation geared to the conservation of those resources.
The agreement that we shall be approving today is in line with these requirements. Turning now to the detail of the agreement, four aspects should be stressed.
Firstly, the fishing possibilities correspond to the real rates of use of those negotiated under the previous protocol. Thus, for shrimp trawlers, a gross registered tonnage of 9000 GRT per year is provided for, in place of the 8800 GRT per year provided for previously. For cephalopod trawlers, the gross registered tonnage has been reduced from 4000 to 3000 GRT per year. All this is in line with the percentages of fishing possibilities used previously. Moreover, the agreement stipulates that the fishing possibilities in the abovementioned sectors may be increased if fishing resources permit, with - of course - a proportional increase in the financial compensation.
As far as tuna vessels are concerned, the number of licences that may be granted has been substantially increased: from 26 to 37 for seiners; and from 16 to 52 for pole-and-line vessels and longliners. This is appropriate given the large extent to which the fishing possibilities in this sector were utilized under the previous protocol. This is therefore a good agreement, which is adjusted to the degree of compliance with the previous agreement and protocol, and which, moreover, increases the fishing possibilities for the Community fleet. The financial compensation provided for has also been markedly increased: from ECU 6.35 million per year to ECU 8.5 million per year, in line with the increase in fishing possibilities.
The cost to shipowners will also be similar to that under the previous protocol, with their licence fees being slightly increased as from the fourth year of application.
I wish to point out, moreover, that the total cost of the agreement includes budget items earmarked for funding a scientific programme to improve information on fisheries resources, study grants for scientific, technical and economic training in the field of fisheries, as well as small-scale fishing and marine surveillance programmes. All in all, the agreement represents support for the effective control of resources and cooperation in the development of local communities devoted to small-scale fishing.
To complete this summary description of the agreement, I would mention the requirement for Community shipowners to employ a certain proportion of local seamen and to take on board observers from Guinea-Bissau to check compliance with fisheries regulations. In short, this agreement will also serve as an instrument of development cooperation, and it is geared to the monitoring, control and conservation of resources. I therefore urge Parliament to approve this agreement, and I congratulate the Commission on its negotiations.
I wish to end with a comment concerning the procedure. Parliament must defend and make good use of all its powers and responsibilities, including those relating to the budget. However, this should not in practice prevent the Commission from initiating negotiations on the renewal or implementation of agreements. This is quite another matter from requesting that our assent be required for the adoption of an agreement, and Parliament's actions must not undermine the flexibility that the multiannual implementation of these agreements demands. I would therefore ask Members to bear this in mind when voting on the amendments to the legislative proposal, and I would urge them to vote in favour of the report as a whole.
Mr President, I should like to begin my presentation by pointing out that Parliament's services have unfortunately made an error - and not a minor error, moreover, since it appears in the title of my report. Indeed, the Spanish version refers to the proposal for a Council Regulation on the conclusion of the Protocol establishing the fishing rights and financial contribution provided for in the Agreement between the European Economic Community and the Republic of Côte d'Ivoire. Now, Côte d'Ivoire may well be the French name for that country, but in Spanish it has been called "Costa de Marfil' for a very long time; and, although there is a certain amount of linguistic tolerance with regard to geographical names in my country, this is not usual in the international sphere. So I should simply like to ask Parliament's services to correct this material error, since, moreover, the corresponding Commission document also uses the name Costa de Marfil, not Côte d'Ivoire, in its title.
Secondly, as always with this type of subject, there are questions of a procedural nature. This agreement was signed on 30 June, but, although Parliament was informed unofficially by the Commission, it was only formally consulted at the end of October, and then by urgent procedure - with the unusual circumstance that the first payment must be made before 31 December of this year. In other words, we have been consulted in time to give our approval, but the agreement has been in force since July, so that if Parliament now delivers an unfavourable opinion, it will put the Community institutions in a difficult position.
I recognize that the Commission has greatly improved its procedures; and Commissioner Bonino, who is partly responsible for this, is currently in the Chamber. However, one of the elements accompanying this report is the opinion of the Committee on Budgets drawn up by Mrs Jöns; and that committee would naturally like the procedures to be further tightened up. That is, as far as possible, before agreements are signed, before definitive commitments are undertaken, and especially before those agreements enter into force, it would like Parliament to have the opportunity to deliver an opinion on the subject concerned.
Moving on to the protocol itself, this is not an agreement of overwhelming importance, but a modest agreement which concerns just sixty tuna vessels and three trawlers. While there has been a small increase in the number of vessels, there has actually been no increase in the total capacity allowed, so I do not believe that this agreement will have a great impact on the number of fish caught.
Two species are concerned: yellowfin and skipjack tuna. While catch levels for the first are already high, and it would be very difficult to increase their capacity, it seems that there is greater scope for exploiting skipjack tuna; and the small increase in catches that may result from this agreement will therefore not substantially affect stocks.
I should like to take this opportunity to point out that my report is accompanied by the positive opinion of the Committee on Development and Cooperation. Indeed, the Committee on Development and Cooperation considers that fisheries agreements are also an instrument of development aid.
Naturally, the Committee on Development and Cooperation would have liked greater amounts of money to be earmarked for specifically development objectives. However, of the total budget of this modest agreement - which consists of an annual Community contribution of ECU 1 million for three years; i.e a total of ECU 3 million - ECU 2.4 million has been allocated to compensation for fishing rights, whilst ECU 600, 000 has been earmarked for scientific programmes, training, and aid for public administration, marine surveillance and contributions to international organizations. In other words, a significant proportion of the agreement's budget has been allocated essentially to development objectives.
In the end, I do not believe that it makes any difference to a country if we say "OK, we will pay you this much for fishing rights and give you the rest in development aid' . I believe that we should view the whole of Community compensation to developing countries - those that are prepared to give us fishing opportunities in their waters, thereby helping us to solve a problem mainly of employment but also of supply - as development aid. This is normal, and a better way to help them than simply giving them money. In my view, there is nothing worse than charity.
If the Community were to replace these agreements - in which the countries concerned have to give something in exchange - with simple charity, it would probably not assist the economic development of those countries. Among other reasons, this is because - as you are well aware, Mr President, coming from a coastal town - fishing, both that of local fishermen and that of fishermen from other places, generates economic activity in fishing towns. I myself come from a small fishing village which has lived off fishing for a very long time, and not only that of local fisherman, but that of fishermen from other regions and countries who use our port, sign supply contracts, and so on. Consequently, I believe that Parliament must encourage the use of fisheries agreements as instruments of development aid, and I would particularly urge the Commission to continue along those lines - staying within the limits of the rational use of fisheries stocks, of course.
Neither the developing countries nor the Community wishes to see the destruction of those stocks. To repeat something that I said to the Commissioner in the last part-session, I believe that the European Community is currently providing a good example with the way it conducts its fishing activity - although it could do so even more - inasmuch as it displays concern for the conservation of stocks and subjects European fishermen to Community supervision - which I hope will be reinforced in the future, so that those stocks are not depleted. On the other hand, we observe that in our own coastal waters, with which we are familiar, the fleets of other countries are not providing the same good example - and the Community will probably have to take action in this regard. The other day, I referred to educational action, but it will also have to take action at the level of international agreements, in order to ensure that the total fishing effort in the waters of the developing countries does not lead to the destruction of fisheries stocks.
Mr President, Madam Commissioner, ladies and gentlemen, Parliament has also been asked to give its opinion on the fifth protocol establishing the fishing rights and the financial compensation provided for in the fisheries agreement concluded with Equatorial Guinea.
The Committee on Fisheries considers two points in the protocol to be highly problematic, its effect on the conservation of fish stocks and, more importantly, the lack of any real monitoring arrangements. The authorities in Equatorial Guinea lack any means of monitoring fishing activities in their waters. Obviously, in the past, fishing vessels were not even subjected to the random on-board inspections provided in the protocol. This means that there is no way of verifying the catches reported by the skippers to the Equatorial Guinea authorities and the appropriate oceanographic institutes in France or Spain. In view of current reports of over-fishing of certain tuna fish stocks in the Atlantic, this state of affairs is no longer tenable.
We therefore call upon the Commission to assist Equatorial Guinea to create the necessary monitoring capacity and in this connection we refer to the cooperative approach between development cooperation and fishing as repeatedly requested by the European Parliament. Although the participation in the financing of monitoring measures off the coast, to the tune of ECU 170, 000, as envisaged by the Community for the first time, is a start, it is nowhere near enough.
Estimates of stocks and recommendations for their management are issued by the International Commission on the Preservation of the Atlantic Tuna (ICAT). ICAT considers as folgefisch or überfisch the yellow-finned tuna and the bigeyed tuna which are both target species for the Community fleet operating in Equatorial Guinea's waters.
And yet the new protocol allows a substantial increase over previous fishing activities. Even more worrying is the fact that the proportion of undersized tuna has in some cases increased to over 50 % of total catches over the past few years! Anyone reading the ICAT protocols of the past few years will come to the sad conclusion that it is the EU Member States with large fleets in the Atlantic that are torpedoing a preventive approach in the ICAT committees by stalling any decisions on more stringent management measures to protect young fish.
In the run-up to the discussion of this report the Commission raised the objection that Equatorial Guinea's waters formed only a small part of the EU fleet's operating area and therefore an analysis of this protocol would not provide accurate evidence of the state of tuna stocks throughout the Atlantic. Parliament's officials then made a comparison of the most recent and past fishing protocols with all the African countries on the Atlantic. The result: with the exception of Angola and Morocco, a consistent increase was noted in the number of tuna fishing licences issued, in one case the increase was over 100 %. The new protocol with Equatorial Guinea is therefore no exception, but it does prove the rule. The Commission has now become the victim of its own policy which is characterized by the lack of a coherent approach covering the entire region. And negotiations are held with each African country individually and at different times, thereby producing a mere patchwork effect.
As far as conservation measures are concerned, reference is now being made to an agreement to protect the Atlantic tuna which three large EU shipowners' associations have concluded among themselves, as a kind of voluntary selfregulation. Apart from the fact that the self-imposed restrictions are very limited in time and the definition of undersized tuna fish differs considerably from the ICAT recommendation, I wonder why the Commission was unable to negotiate some kind of protection clause in the protocol.
In any case, what this agreement was basically about was to obtain subsidies from the European Union's public purse to fund a reduction in the number of private operators engaged in deep-sea fishing. On the other hand, however, if we approve this action on socio-economic grounds we can also call upon the Commission to satisfy the requirement for sustainable development and compliance with internationally recommended minimum standards. Neither seems to be fully implemented here. It will not be possible to buy the assent of the European Parliament to such an unsatisfactory protocol so cheaply in future as it was today.
Mr President, Madam Commissioner, ladies and gentlemen, as I had an opportunity to see for myself last August, the government authorities and the various economic sectors of Cape Verde with whose representatives I had a chance to talk, are very much interested in the renewal of the fishing agreement with the European Union.
Obviously the renewal of that agreement also greatly benefits the Community fishing fleet, because it will make it possible for Spanish, French and Portuguese vessels to continue to catch certain highly migratory species, especially tuna.
The agreement provides for a significant increase in the number of licences. This is how they are distributed: 37 for tuna seiners (an extra 14 units), 36 for pole-and-line tuna vessels and surface long-liners (an extra 19 units) and also providing the same three licences for bottom long-liners.
Nevertheless, this increase in the number of licences does not provide for a corresponding increase in proposed catch levels, which are kept at around 5, 000 tonnes per year. This fact, which apparently conflicts with the increase in licences, is explained by the need of fishing vessels to follow concentrations and movements of stocks, which result in their frequently moving in and out of Cape Verde's territorial waters.
The overall costs of this are agreement are also subject to negligible or minimal increases: financial compensation of ECU 1, 086 million (2.1 % up on the previous agreement), ECU 267, 400 allocated to technical and scientific programmes (2.1 % up), and ECU 178 thousand to finance study and training grants, that is to say an additional 0.5 %.
In my report I have expressed my unequivocal support for the renewal of the fishing agreement between the European Union and the Republic of Cape Verde. That position and that recommendation of mine are, therefore, the reason why I have today emphasized certain issues which may improve the framework for the implementation of the Agreement Protocol, whether it be in the short or medium term.
Firstly, I must emphasize that the Community fleet must without exception, and I repeat without exception, accede to all requests by the Cape Verdean authorities to put local observers on board its vessels. Unfortunately, although we all know why, there are not enough of them to cover all the Community vessels in operation.
Secondly, it is essential to remind masters and owners of their obligation to send statements of their catches to the Cape Verdean authorities within the proper time. This procedure should be observed at the same time as statements are sent to other competent national authorities.
Thirdly, we must ensure that Community owners help to support the canning plants recently set up in Cape Verde. This is a moral duty which must be converted into a formal obligation, the more so inasmuch as such supplies of raw materials can be processed at fixed prices for the international market.
Fourthly, it would be desirable to develop increased coordination with other sectors of the Commission, particularly those concerned with development aid, to make it possible to set up automatic fleet monitoring systems which could be made available not only to Cape Verde but also other countries in that sub-region of Africa.
This area of investment is all the more important inasmuch as it is a fact that Parliament especially emphasizes the importance of responsible fisheries measures, and also that the Cape Verdean authorities have used the specific financial resources allotted to technical and scientific programmes under the agreement very correctly - I was able to check that on the spot.
Finally, the purpose of the legislative amendments I presented in my report, which were approved by the Fisheries Committee, is to try to improve coordination between the Commission and the Parliament as regards fisheries agreements. It is important, Madam Commissioner, that the Commission should once and for all present its reports on the implementation of agreements and the situation with regard to local fish stocks, well before the terms of the relevant protocols expire, to enable the European Parliament to make a decision on their renewal.
Mr President, ladies and gentlemen, this report is part of a joint debate on a number of proposals relating to fishing. This applies to the renewal of fisheries agreements with Guinea-Bissau for four years, and with Equatorial Guinea and the Ivory Coast for three years each. I am naturally going express a few brief thoughts on these. I am seriously concerned about the proposed terms of the protocol with Equatorial Guinea, which, as you know, is mainly about tuna, but those terms increase fishing possibilities by almost 50 %, the permissible number of licences is raised from 53 to 68, even though it has become very clear that the supervision and control measures are pretty toothless, the amount of finance allocated to scientific programmes is being substantially reduced and also that the territorial waters beyond the fourmile line are allowed to be used as a fishing zone. In my view that is unacceptable!
This does not appear to apply to the agreement with the Ivory Coast, which is also mainly concerned with tuna-fishing. In this agreement there is only a relative increase in fishing permits and licences, and a corresponding increase in the overall sums allocated to training and grants, supervision and technical and scientific programmes.
The fishing agreement with Guinea-Bissau, which is the longest-established, fullest and most diversified of those we are discussing today, allows Spain, Italy and Portugal to take up to 9600 tonnes gross of shrimps per year, suggests a figure of three thousand tonnes gross of shellfish per year, to be used by Spain and Italy, and also establishes the possibility of granting 89 tuna-fishing licences.
With the exception of the agreement with Equatorial Guinea, the draft terms of which, as I have mentioned, seem to us to conflict with the fundamental principles of conservation of resources adopted long ago by this Parliament, and allows operations in waters which ought to be exclusively reserved for local fishermen, our group will vote in favour of the texts.
Mr President, ladies and gentlemen, in the code of conduct all three institutions undertook to do everything in their power to ensure speedy negotiation of the fisheries agreement. But paper is patient. Anyway, that still seems to be the Commission's motto almost a year after the code of conduct was signed as it is really consulting us with great regularity only several months after the agreement was initialled. This also applies to the agreements we are debating today. To be fair, the fact that we can now conclude the parliamentary procedures in less than a month is due to the Council's rapid consultation process by the Council and our rapid committee procedures.
If the Commission would adhere to the code of conduct and conclude negotiations on time, this would prevent another evil. By that I mean the Commission's promise to third countries about fixed payment terms and sums which was made without any legal basis. With regard to the present agreements, too, the Commission has again gone ahead without waiting for Parliament's opinion. All this means is that the Commission is consistently circumventing Parliament in its role as the budgetary authority. I am beginning to find this really intolerable!
It is certainly also unacceptable to expect us yet again to accept the provisional application of four agreements just because the Commission's negotiations are behind schedule. All the agreements have already been running for six months. I therefore note that up to now the code of conduct has not improved the Commission's appalling management in the matter of fisheries agreements. Although we now receive the texts of the agreements immediately after signature in the original language, we do not receive details of the financial repercussions on the obligatory financial statement. And that, dear members of the Committee on Fisheries, is really not on!
To us members of the Committee on Budgets the financial statement is essential, and the fact that it is impossible to work with drafts is proved time and time again. In the case of Cape Verde the financial statement is still not right as of today!
Please let me restate this clearly, to my own colleagues in the Committee on Fisheries as well, as far as we budget people are concerned it is, as always, essential that international fisheries agreements are understood to be nonobligatory instruments.
Mr President, I am going to state my opinion solely from the point of view of the Committee on Fisheries. I consider that the interventions we have heard, which put questions on procedural matters, have raised issues that ought to be dealt with. In my opinion, the powers of this Parliament to monitor the fisheries agreements are powers of the whole Parliament, and not just of one parliamentary committee or another, but in any case I would like to emphasize here that I am going to give an opinion on fisheries agreements and more particularly on the fisheries agreements with Cape Verde and Guinea-Bissau.
But I would also like to emphasize how difficult it is for us to maintain our position on the fisheries agreements when the Commission systematically violates the so-called code of conduct and when we are systematically placed in a situation where we have to give opinions on reports after the protocols have already been signed and when the process is already being rapidly adopted.
In spite of all this, the whole thing can be seen from another viewpoint. It is obvious that we are more sensitive to this situation because the vessels that fish under the agreements come from Portugal, Spain and France. Those Members who do not have, shall we say, citizens to whom they are answerable, may perhaps speak in more radical terms.
With regard to the agreement with Cape Verde, I would like to stress the following points. Between 1990 and 2000 - and thus between the first and this, the third protocol - financial compensation to Cape Verde was reduced by 40 %. At the same time, the number of fishing permits, especially for tuna, rose by 40 % from about 50 vessels under the first protocol to 73 vessels under the current one. That is to say, we are dealing with a country in financial and economic difficulties, which is fundamentally suffering from a strategy that has come to consist of a gradual reduction in financial compensation under fisheries agreements. I would nevertheless point out that the owners' share, especially as regards bottom longliners, increases by 30 % between the second protocol and the one now before us for approval. But I would like to stress once more that so far as Cape Verde is concerned there has been a 40 % reduction in financial compensation between the first protocol and the one we are now asked to approve.
Finally, with regard to Guinea-Bissau, I should like to emphasize that since 1993 the amounts of the financial compensation have not been increased, and this calls for adjustment. We must not forget, where these countries are concerned - Cape Verde and Guinea-Bissau - that they are heavily dependent on these fisheries agreements for their own economic sustainability, and it should also be said - as our colleague Mr Honório Novo has said - that, so far as investigative measures and technical grants are concerned, both these countries have tried to do their very best to see that the money is well used.
Mr President, today we have before us five reports on which we have to rule. Four concern the international agreements and, as we have already heard, one concerns conservation and control measures in the Antarctic. The aspect of the international agreements which is relevant to fisheries policy is expressed in the decision of the European Parliament taken on Wednesday of this week concerning the Treaty of Amsterdam, which was also prompted by pressure from the Committee on Fisheries.
What is required is for the assent procedure to be applied to all major international agreements once and for all. The fact that previously we were only listened to made it difficult, and in many cases impossible, for us - Mrs Bonino and others - to work efficiently. I am pleased to admit that, mainly thanks to the force of her personality, Mrs Bonino has improved the situation in the past, especially with regard to information which now reaches us much more quickly. However, it continues to be the case that the only way the European Parliament can exert any real influence on fisheries agreements with third countries is if the assent procedure is regarded as a general legal basis.
Only then will we be able to use the proper means to implement the guidelines on third country agreements which were jointly worked out and recently adopted by the European Parliament. Before, sooner or later, another Intergovernmental Conference is held and we hopefully gain greater influence here in this House, we can hope for a positive outcome at the European Court of Justice because of international agreements - in this case the international agreement with Mauritania. This would really be a big step forward if a judgement was given in our favour. The result will hopefully be known soon and we look forward to it in eager anticipation.
In the meantime we have to work with the options that are available to us. They are restricted, at least formally, to amendments from the Committee on Fisheries which the European People's Party group is pleased to support. However, we are unable to support the amendments proposed by the Committee on Budgets. The requirement to inform and consult Parliament on time is right on principle and in future blocking measures by us are no longer out of the question either. However, this raises the legal question whether we are entitled to encroach upon a current agreement and therefore the legal mandate of the Commission.
But something has to happen! I would therefore ask you not to climb down on the outstanding key policy issues. Otherwise other people will be treading on our toes and our budget will be threatened with cuts. That will hurt! We have to avoid it at all costs!
Mr President, I am speaking on behalf of Mr Tajani. We approve of the fisheries agreement between the European Union and Guinea-Bissau because it is of particular interest to Italy. In fact it is one of the very few agreements which benefit Italian fishing vessels. The protocol offers Italy possibilities of 4, 000 tonnes gross tonnage prawn fishing and 1, 000 tonnes gross tonnage for cephalopods and demersal fish. There are five Italian fishing vessels operating in Guinea-Bissau waters with a Community licence and a further three will be added as from January 1998.
This agreement has been praised for years; it has no controversial aspects but offers the flexibility of being drawn up on the basis of requests made by the Member States. The renewal of the protocol brings several changes based on the current rate of use of fishing possibilities; thus cephalopod and demersal fishing, which has fallen by 1, 000 tonnes gross tonnage, has been adapted to the smaller catch volume of previous years, which only amounts to 20 % of the possibilities negotiated by the Community.
With regard to prawn fishing, the Community fleet had used around 93 % and this justifies the increase of 800 tonnes gross tonnage agreed by this protocol.
This adaptation establishes an improvement in the cost/benefit ratio between the quantity of fish made available for Community fishing vessels and the financial compensation paid to the Republic of Guinea-Bissau, which amounts to ECU 34 million in three years. In addition to the financial return, at the request of the Guinean government, the European Community also participates, among other things, in the financing of research grants and scientific and technical programmes intended to improve the knowledge of the state of fisheries resources and the support of home fishing programmes.
I will make one last comment on the amendments presented in connection with the fisheries reports examined today. This question, which relates to the classification as non-oligatory and the costs relating to the fisheries agreements, will be re-examined by the Council, the Parliament and the Commission and ad hoc budget procedures will then be applied. That is why our group will not support this type of amendment.
Mr President, as I cannot go into the substance, I will restrict myself to saying that the Committee on Fisheries and Parliament as a whole constantly deplore various aspects of the agreements submitted to us, and these aspects have been pointed out today by Mr Kindermann and Mr Jöns: the costs, the fact that Parliament is only involved in the consultation procedure, apart from the agreements with Morocco, and the impact of these agreements on fish stocks and the local fishing community. Whenever these agreements are examined, Parliament ends up accepting them. If Parliament seriously wants the Commission and Council to take this critical state of mind into account, it should reject them today, without criticizing, but supporting the policy of the Commissioner for Fisheries, Mrs Bonino, and sending the Commission and Council a clear signal that such consultation is unacceptable. That is why the Green Group will vote against these agreements.
Thank you, Mr Ripa di Meana, for endeavouring to keep your speech short. Indeed, as you well know, when in the Chair, I am strict with the gavel but lax with the clock.
Thank you, Mr President, and thank you, Madam Commissioner, for being here today. Firstly, of course, I should like to congratulate the four rapporteurs - Mr Novo, Mr Kindermann, Mr Medina Ortega and Mr Imaz San Miguel - on their excellent reports, drawn up extremely quickly, but without loss of quality.
I believe that, taken as a whole, these four protocols will be highly advantageous to both the European Union and the third countries concerned, both because of the general increase in fishing possibilities and the contributions from the Community budget to initiatives such as the development of small-scale fishing - especially in the protocols with GuineaBissau and Equatorial Guinea - and because of the monitoring mechanisms established for those third countries.
Nevertheless, and for the benefit of all those who still think that Community fishing in the waters of third countries is carried out with disregard for the state of stocks and the future of fishing in the region concerned, I should like to draw attention - with reference to the report by Mr Kindermann, who, I believe, did not emphasize this enough - to the celebrated regulation plan to protect Atlantic tuna, which was launched on the initiative of the three main Community producers of frozen tuna. I believe that we, who frequently criticize this sector, should, on the contrary, increasingly support initiatives of this kind, because they demonstrate that this sector also knows its job and, despite the mistakes that it has made in the past, is working to protect resources in the waters of third countries as well as in those of the Community.
I wish to make clear that this plan is designed to monitor tuna stocks by means of voluntarily taking on board observers who will carry out the surveillance of a vast area encompassing the waters of Cameroon, Sao Tomé, Principe, Gabon and part of Nigeria, as well as those of Equatorial Guinea.
In conclusion, I also wish to refer to the Council of Ministers. I should like to address Mrs Jöns. Mrs Jöns, I thank you for your advice, but I wish to tell you that a large number of Members of this Parliament do not share the views of the Committee on Budgets, and if your committee, which always bases its arguments regarding the celebrated question of non-obligatory expenditure on the Interinstitutional Agreement of October 1993, does not agree with the classification made by both the Commission and the Council, it should condemn the Commission and the Council for failure to comply with the Interinstitutional Agreement. Otherwise, some Members will continue to believe that this should be obligatory expenditure.
Mr President, this has been a good debate and it is important for certain Member States. I am delighted that the procedures seem to be improving although most colleagues would agree that they are not yet at a satisfactory state as regards the proposals that come from the Commission and their treatment by us and the Council. My main concern is that as a parliament we try to make sure that we get our development policies for some of these developing countries and our fishing policies and opportunities correctly stated. I believe in making sure that we do not over-exploit some of those fish stocks.
In the long term we have to make sure that those countries develop their own local fishing industries. That means we have to make certain that the considerable funds we make available are properly utilized. As far as I can see from these reports we are talking about a total of ECU 41 million which is a lot of money scattered around the number of vessels that are participating in this local fisheries we are having the agreements with.
The future of the European fisheries fleet is closely tied to these agreements. The Member States concerned who are utilizing those funds should recognize that they may at some time in the future have to be diverted to compensate for fishing opportunities that will no longer be available. That is why it is important that these agreements be seen in the light of future opportunities which may not always exist in the future. We have to recognize the fact that while we are great consumers of fish, it may not always be European vessels which will have the opportunity of exploiting those resources.
Mr President, I would first like to thank the four rapporteurs for their reports and, before going into detail, dwell briefly on the recent conclusions drawn by the Council which, following a discussion, presented a final declaration based on a communication received from the Commission.
In short, on 30 October last, the Council not only confirmed unanimously the essential nature of the fisheries agreements and their vital importance to certain regions of the Community, but it also recalled the need, which I will come back to later, to reinforce the consistency of the various means available to this sector.
The Council also accepted the Commission's approach, whereby these agreements should promote more responsible and therefore more durable fisheries policies. On two specific points in particular, the Commission has undertaken to make an overall assessment of the fisheries agreements during the forthcoming year.
I would now like to go back to the four protocols presented here and to several problems that have been raised. The Commission is obviously not entering into a debate, which is internal, between obligatory and non-obligatory expenditure, but confirms that a code of conduct exists and has been signed, which permits internal delays, with regard to the Ivory Coast protocol, for example, but also declares that it has made unbelievable efforts in recent months in terms of providing Parliament with adequate information in good time.
I can tell you, ladies and gentlemen, that I sometimes feel a little frustrated! I know that everything can always be improved but every so often I would like to see the Commission make a considerable effort, particularly with regard to the fisheries agreements, and with regard to the consistency of the policy, the information provided to Parliament and insistence on the need for controls. In connection with this last point, for example, you will have seen, Mr Kindermann, that for the first time we have authorized inspectors from Equatorial Guinea to board Community vessels when they consider it necessary.
I do not know if this is possible with the Japanese, Taiwanese and Koreans, but I do not think so. In short, I would like these great or small gestures of change in the fisheries agreements to be recognized. Still with regard to Equatorial Guinea, I would like to say that ECU 170, 000 allocated to strengthening controls is a large sum for that country, and we will have to make a great deal of effort to use such a large sum which that country may not know how to use.
Again with regard to Equatorial Guinea, the Community, as you know, Mr Kindermann, only became a full member of the ICCAT this year (it had participated in previous years), and Equatorial Guinea is a member. I believe that efforts have been made and, among other things, the figures you have presented on stocks, figures provided by the ICCAT, relate to the stocks in the Atlantic overall and not just to Equatorial Guinea. I would like to point out here, as I was saying to Mr Fraga Estévez, that we ourselves need to recognize when our industry is making special efforts and setting outstanding examples, and we need to encourage it.
Mr Medina, I do not know how to impose our control systems on the Japanese. If you have any clever ideas, tell me because, besides insisting at all the multilateral meetings, I do not know what else I can do. So if anyone has any ideas on how we can make other international fleets participate in our standards (which can still be improved, I admit), we will all benefit from the advantages.
I admit, for example, the delay with regard to the Ivory Coast (I have already told the European Parliament) owing to bureaucratic problems within the Commission. I think I have responded to a series of problems; I hope, however, that the considerable effort we are making to provide Parliament with constant information is recognized.
However, the Commission is required to apply the existing rules and the existing codes of conduct as well. If there are ever any new treaties, the Commission will certainly apply the new rules when the time comes.
Thank you, Mrs Bonino.
The debate is closed.
We shall now proceed to the vote.
Report (A4-0300/97) by Mr Imaz San Miguel, on behalf of the Committee on Fisheries, on the proposal for a Council Regulation on the conclusion of the Protocol establishing the fishing possibilities and the financial compensation provided for in the Agreement between the European Community and the Government of the Republic of Guinea-Bissau on fishing off the coast of Guinea-Bissau for the period 16 June 1997 to 15 June 2001 (COM(97)0395 - C4-0448/97-97/0205(CNS))
(Parliament adopted the legislative resolution)
Mr President, I know my way around Guinea-Bissau quite well and am very impressed by my friend Mr Imaz San Miguel's report. I am sorry to have to say that I had some reservations when I read it. Although I voted for it I am not completely happy with it as fishing is the mainstay of life for the people of Guinea-Bissau. The way in which the quotas have been determined creates the risk that in fact overfishing will result. Although it is a good thing that quotas have been established, there were none before. At that time the people lived mostly from fishing. I remember people telling me that you could catch enough fish in two minutes to feed a whole family. Today that is no longer the case and I should very much like to ask people to be very careful after two years, now that everything is to run for four years.
We were unable to support the report in the vote. This position is based on a matter of principle and must not be regarded as a rejection of the rapporteur&#x02BC;s work. We believe that the European Union should abandon costly fisheries agreements of this type and switch over to providing support above all to the developing countries&#x02BC; own fisheries activities. Such a solution would make a better contribution to the task of developing the importance of fisheries for worldwide food supplies, boost these countries&#x02BC; economic development and also remove the risks that may be involved in the fisheries agreements, e.g. that certain Member States&#x02BC; fisheries activities might receive indirect support to continue operating in a situation where the entire European fishing industry is in need of substantial restrictions. We would therefore like to see the situation developing in such a way that the Community neither enters into new agreements of this type nor extends previous agreements.
We would also like to emphasize the need for this type of agreement with third countries to be subject to improved scrutiny with regard to the budget.
Medina Ortega report (A4-0365/97)
We were unable to support the report in the vote. This position must not be regarded as a rejection of the rapporteur&#x02BC;s work. We believe that the European Union should abandon costly fisheries agreements of this type and switch over to providing support above all to the developing countries&#x02BC; own fisheries activities. Such a solution would make a better contribution to the task of developing the importance of fisheries for worldwide food supplies, boost these nations&#x02BC; economic development and also remove the risks that may be involved in the fisheries agreements, e.g. that certain Member States&#x02BC; fisheries activities might receive indirect support to continue operating in a situation where the entire European fishing industry is in need of substantial restrictions. We would therefore like to see the situation developing in such a way that the Community neither enters into new agreements of this type nor extends previous agreements.
We would also like to emphasize the need for this type of agreement with third countries to be subject to improved scrutiny with regard to the budget.
Kindermann report (A4-0364/97)
We would like to thank the rapporteur for his accomplished work on the report. However, we were unable to support the report in the final vote. This position must not be regarded as a rejection of the rapporteur&#x02BC;s work, but is based on a matter of principle. We believe that the European Union should abandon costly fisheries agreements of this type and switch over to providing support above all to the developing countries&#x02BC; own fisheries activities. Such a solution would make a better contribution to the task of developing the importance of fisheries for worldwide food supplies, boost these nations&#x02BC; economic development and also remove the risks that may be involved in the fisheries agreements, e.g. that certain Member States&#x02BC; fisheries activities might receive indirect support to continue operating in a situation where the entire European fishing industry is in need of substantial restrictions. We would therefore like to see the situation developing in such a way that the Community neither enters into new agreements of this type nor extends previous agreements.
We would also like to emphasize the need for this type of agreement with third countries to be subject to improved scrutiny with regard to the budget.
Novo report (A4-0363/97)
We did not support the report. This position is based on a matter of principle. We believe that the European Union should abandon costly fisheries agreements of this type and switch over to providing support above all to the developing countries&#x02BC; own fisheries activities. Such a solution would make a better contribution to the task of developing the importance of fisheries for worldwide food supplies, boost these nations&#x02BC; economic development and also remove the risks that may be involved in the fisheries agreements, e.g. that certain Member States&#x02BC; fisheries activities might receive indirect support to continue operating in a situation where the entire European fishing industry is in need of substantial restrictions. We would therefore like to see the situation developing in such a way that the Community neither enters into new agreements of this type nor extends previous agreements.
We would also like to emphasize the need for this type of agreement with third countries to be subject to improved scrutiny with regard to the budget.
Adjournment of the session
Ladies and gentlemen, it is my agreeable duty to thank Parliament's services, the interpreters, the ushers, and everyone else, for their assistance. Today, however, I have a gentle rebuke for the Bureau's officials, since, recently, as you will have observed, I have not had the opportunity of chairing this cosy end to the Friday sitting. The Bureau's officials have not appointed me to that task. Firstly, this has diminished the appropriateness of the affectionate name of "Man Friday' given to me by Mr Kellett-Bowman, recalling the native who was Robinson Crusoe's companion on his island. This is, of course, a nickname, but it also demonstrates that Parliament is not racist, since even a native - albeit with some retraining - can rise to be a Vice-President of Parliament.
But secondly, and most importantly, it has deprived me of the agreeable company of all you Robinson Crusoes, who remain here every Friday on this island, endeavouring to break our isolation from the citizens of Europe with patient and positive work in which I am honoured to collaborate.
(The sitting was closed at 11.46 a.m.)